DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marra et al. (US 7,340,329).
Referring to Claim 1: Marra discloses a system comprising: 
a phase break input unit (31) (Fig. 2) configured to obtain phase break location information indicating a location of a phase break (24) along a route (20) to be traversed by a vehicle (10) (Fig. 1), wherein the phase break location information is obtained before the vehicle arrives at the phase break (Col. 3, lines 41-43) (Fig. 2); 
one or more vehicle location detectors (44) configured to obtain vehicle location information (50) indicating at least one of location of the vehicle or movement of the vehicle (Fig. 3); and 
one or more processors (30) configured to: 
determine an estimated arrival time of the vehicle at the phase break using the phase brake location information obtained by the phase break input unit and the vehicle location information obtained by the one or more vehicle location detectors (Col. 4, lines 41-52); and 
send a phase break control signal (54) to a control system (30) of the vehicle responsive to the estimated arrival time satisfying a threshold (within tolerance distance TC) (Col. 4, lines 41-52) (Figs. 1 and 3).

Referring to Claim 2: Marra discloses a system, wherein the phase break input unit (31) and the one or more vehicle location detectors (44) are configured to be disposed on the vehicle (10) (Fig. 1).

Referring to Claim 4: Marra discloses a system, wherein the one or more vehicle location detectors (44) include a global positioning system (GPS) receiver (Fig. 2).

Referring to Claim 6: Marra discloses a system, wherein the control signal is configured to provide an alert (via 32) to an operator of the vehicle (Col. 2, lines 51-55).

Referring to Claim 7: Marra discloses a system, wherein the control signal is configured to autonomously control the vehicle to perform one or more phase break preparation activities (54) (Col. 4, lines 41-52) (Fig. 3).

Referring to Claim 12: Marra discloses a method, further comprising detecting locations of the vehicle (10) at different times, and estimating a speed of the vehicle using the locations detected at different times (Col. 2, lines 65-67) (Fig. 2).

Referring to Claim 19: Marra discloses a tangible and non-transitory computer readable media that is configured to control the one or more processors to detect locations of the vehicle (10) at different times, and estimate a speed of the vehicle using the locations detected at different times (Col. 2, lines 65-67) (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marra in view of Kumar (US 2002/0174798 A1).
Referring to Claim 3: Marra fails to teach that “the phase break input unit obtains the phase break location information from an office system disposed off-board the vehicle responsive to a change in territory of the vehicle.”
	However, Kumar teaches a hybrid energy locomotive electrical power storage system, wherein track situation information is stored in a database (508) to compare with vehicle GPS (510) information, and further that the database information is updated wirelessly from a “central source” (Para. [0056]) (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Marra to update phase break information in a vehicle track database using wireless communication from a central source, as taught by Kumar, in order to provide an easily adaptable system that can be easily updated from a central office system disposed off-board the vehicle. 

Referring to Claim 8: Marra further teaches a system, wherein the control signal (54) is configured to autonomously control the vehicle to perform one or more phase break preparation activities (Col. 4, lines 41-52) (Figs. 1 and 3).
Marra fails to teach that “the phase break input unit obtains the phase break location information from an office system disposed off-board the vehicle responsive to a change in territory of the vehicle.”
	However, Kumar teaches a hybrid energy locomotive electrical power storage system, wherein track situation information is stored in a database (508) to compare with vehicle GPS (510) information, and further that the database information is updated wirelessly from a “central source” (Para. [0056]) (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Marra to update phase break information in a vehicle track database using wireless communication from a central source, as taught by Kumar, in order to provide an easily adaptable system that can be easily updated from a central office system disposed off-board the vehicle. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marra in view of Peltz et al. (US 7,162,337).
Referring to Claim 5: Marra does not teach that the one or more vehicle location detectors include a receiver configured to receive switch information from a wayside device disposed along the route.
	However, Peltz teaches an automatic neutral section control system, wherein the one or more vehicle location detectors (44, 42, 50) include a receiver (44) configured to receive switch information from a wayside device (42, 50) disposed along the route (Col. 3, line 61 – Col. 4, line 5) (Fig. 2). The location of Peltz’s neutral section is being broadly interpreted as “switch information” because the locomotive is electrically disconnected from the catenary by switching a circuit breaker (80) (Fig. 4) (Col. 7, lines 43-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Marra to use wayside devices to determine the vehicle location, as taught by Peltz, in order to provide a redundant location detection means for accuracy and failsafe purposes.

Regarding the instant claimed steps of method claims 9-11 and 13-15, note that the operation of the prior structure of claims 1 and 3-7, respectively, inherently requires the method steps as claimed.

Regarding the computer readable media configured to perform the method steps of claims 16-18 and 20, note that the operation of the processor of claims 1, 3, 4, and 6-7, respectively, inherently involves the computer readable media configured to perform the method steps as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to catenary phase break control systems:
US-20160304000-A1; US-20020174798-A1; US-9713966-B2; US-4301899-A; and US-9260014-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617